Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendment filed on 08 October 2020, in which claims 1, 3 – 7, 9 – 11, 13, 15, 16, and 19 were amended, claims 2, 8, and 14 were cancelled, and claims 20 – 23 were added is acknowledged. Claims 1, 3 – 7, 9 – 13, and 15 – 23 are pending in the instant application. 
Priority
	The filing receipt, mailed 10/27/2020, states that the instant application is a 371 of PCT/US2019026888 filed on 11 April 2019, which claims benefit of US provisional application 62/656,134 filed on 11 April 2018.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 08 October 2020, 19 January 2021, 11 May 2021, and 05 October 2021 are in compliance with the provisions of 37 CFR 1.97, except where noted. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Applicant is advised that should claim 20 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 7, 9 – 13, and 15 – 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for formulas Ia, Ib, IIa, IIb, and table 1 compounds or a stereoisomer thereof, or a pharmaceutically acceptable salt, does not reasonably provide enablement for solvates and prodrug thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	The breadth of the claims is unclear as all of the various possibilities of solvates and prodrugs are not described either in the instant claims nor the instant application. Therefore, the scope of the claim is unclear and not all possible permutations of the instant claim are enabled. Due to the relative minimal prior art available due to the nature of the invention there is not a significant amount of data that supports the instant claims. Therefore, the level of skill possessed by one skilled in the art would be greater as less prior art is available, with this in mind a more detailed instant specification would be required to show that both solvates and prodrugs of formulas Ia, Ib, IIa, IIb, and table 1 compounds are indeed enabled. The state of the prior art at the time of instant claims does not support what is encompassed by solvates and prodrugs of formulas Ia, Ib, IIa, IIb, and table 1 compounds (vide infra). 
	Furthermore, there is no predictability in formation of solvates of formulas Ia, Ib, IIa, IIb, or table 1 compounds. The formation of solvates by dissolving the formulas into a variety of solutions and crystallizing them out can lead to a range of different products that are formed and others where solvates due not occur. Due to this unpredictability there is a need for further information in the instant specification to teach exactly how and which solvates can be formed since a lack of predictability is present. Claiming prodrugs of formulas Ia, Ib, IIa, IIb, and table 1 compounds also is unpredictable as there is thus far no data present that shows what the potential prodrugs are for these formulations. With this in mind it would not be possible for one skilled in the art to anticipate the outcome of forming a prodrug from these formulations. 
	Furthermore, there is a lack of direction provided by the inventor is not sufficient in order for one of ordinary skill in the art to be able to implement the instant claims and get to the desired formula reproducibly. There are also no working examples of either the solvate formation or the prodrugs of interest in the instant application which could help in enabling the instant claims. With all this in mind, there would be an undue amount of experimentation necessary in order to enable claims 1, 3 – 7, 9 – 13, and 15 – 23 with respect to solvates and prodrugs. 

Claims 15 – 16 and 19 – 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  These claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The method claims of the instant application are drawn to inhibiting and/or modulating p97 in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of compounds of claim 1 or 7. Claims 15 and 21 recite a method for inhibiting and/or modulating p97 in a subjected in need thereof comprising administering to the subject a therapeutically effective amount of compound of claim 1 or 7, respectively. However, the breadth of the claims is not enabled due in part because there is no description of how one of ordinary skill in the art would know if a subject is in need of being administered a therapeutic effect compounds of either claim 1 or 7. Also, the specification does not disclose enough information for any person skilled in the art to use the method to treat a subject in need of p97 inhibition. The instant application does not provide a specific assay to determine if a subject needs p97 inhibition. Furthermore, there is no working example wherein the genus of compounds recited in claim 15 have been shown to inhibit/modulate p97 in a subject in need of it. The state of the prior art also does not teach the use of this class of compounds in a method of inhibiting/modulating p97 inhibition for a subject in need thereof. In light of the above factors undue experimentation would be required by any person skilled in the art to practice the full scope of the claim.
Claims 16 and 22 recite methods of treating cancer or a neurodegenerative disease susceptible to treatment by p97 inhibition in a subject in need thereof comprising administering to the subject a therapeutically effective amount of compound 1 or compound 7 respectively (with regards to claims 16 and 22). Both of these claims are claiming the genus of cancer and neurodegenerative disease making the breadth of the claims vast. P97 inhibition has been a target for several types of cancer recently, however the use of this class of inhibitor as recited in the instant claims has not been explored for these genus of these diseases. 
The state of the prior art also does not teach the use of this genus of compounds for the treatment of neurodegenerative diseases or how one would test them. Xia (Frontiers in Molecular Biosciences 2016, 1 – 12) teaches that there are several diseases associated with p97 including multisystem proteinopathy (MSP also called inclusion bodies myopathy with Paget’s disease of bone and frontotemporal dementia), familial amyotrophic lateral sclerosis (FALS), and Charcot-Marie-Tooth disease, Type 2Y (CMT2Y) [P97 Associated Diseases, pages 1 – 4]. Pedroso (J. of the Neurological Sciences 2016, 352 – 358) teaches VCP is linked to a spectrum of phenotypes including: myopathy with rimed vacuoles or inclusion body myopathy, early-onset Paget disease of the bone, frontotemporal dementia, or familial amyotrophic lateral sclerosis [Introduction, page 352].
Although the state of the prior art recites methods for targeting p97 for the treatment of neurodegenerative diseases, these literature reports do not report the use of these compounds of the claimed invention, for the inhibition/modulation of p97 or their ability to affect neurodegenerative diseases.
The state of the prior art regarding the use of p97 as a target for the treatment of cancer at the time of the instant application filing date is highlighted herein. Rolfe (Molecular Cancer Therapeutics, 2017, 2375 – 2386) teaches that inhibition of AAA ATPase, p97, a method for targeting the ubiquitin proteasome system and has shown broad antitumor activity in a range of tumor models (hematologic and solid tumor) [abstract]. Specifically, Rolfe teaches the utility of p97 inhibition in multiple myeloma cell lines. Wustrow (J. Med. Chem. 2015, 9480 – 9497) teaches the treatment of tumor cells with a p97 inhibitor which has been taken into clinical trials in patients with multiple myeloma and solid tumors [abstract]. Wustrow further teaches the specific multiple myeloma model (AMO-1) and solid tumor model (A549 lung carcinoma) were susceptible to p97 inhibition via compound 71 [Page 9492, right column]. Chapman (Molecules 2015, 3027 – 3049), a review article, teaches that ATPase associated with various cellular activities chaperone p97 (VCP or Cdc48) is a potential therapeutic target for cancer [Abstract]. P97 knockdown was investigated using siRNA in 3 types of cancer: cervical carcinoma line (HeLa), osteosarcoma line (U2OS), and a colon adenocarcinoma line (HCT116). Both HeLa and HCT116 had their cell cycles arrested in the G1 and G2-M phase respectively, while U2OS cells showed no cell cycle effects [Pages 3037 – 3038, Number 9].
Although the state of the prior art recites methods for targeting p97 for the treatment of cancer, these literature reports do not report the use of these compounds of the claimed invention for the inhibition/modulation of p97 or their ability to affect cancer.
It does not appear that there is a level of predictability to know which small molecule inhibitors will effectively inhibit p97 in order to treat all types of cancer/neurodegenerative diseases. Furthermore, with the amount of direction provided in the claims and the specification one of ordinary skill in the art would not know how to screen all the different types of cancer/neurodegenerative to determine if using the compounds of claims 1 and 7 would effectively inhibit the strains of cancer and neurodegenerative diseases that would be encompassed by claims 16 and 22. Since there are also no working examples in the instant claims or specification explaining how to do the appropriate assays to determine whether the compounds of claims 1 and 7 could inhibit all types of neurodegenerative diseases and cancers, there would be undue burden for one of ordinary skill in the art to complete the experiments required to encompass the claims. 
Claims 19 and 20 recite methods of treating antibacterial and/or antiviral infection in a subject in need thereof comprising administering to the subject a therapeutically effective amount of compound of claim 1 or claim 7. The applicant’s disclosure does not provide enough information for any person skilled in the art to use the compounds of claims 1 or 7 to treat a subject in need of those compounds who have an antibacterial and/or antiviral infection. 
The breadth of the claims as written claim the genus of antibacterial and/or antiviral infections. The nature of the invention being around treating a subject that has an antibacterial and/or antiviral infection is a vast range. There is no evidence in the prior art at the time of filing that shows that this class of compounds as illustrated in claims 19 and 20 to treat antibacterial and/or antiviral infections.
The current state of the prior art is highlighted herein: Grey (PLoS Pathogens 2017, 1 – 12) taches the use of NMS-873, a small molecule inhibitor of VCP, is a potent human cytomegalovirus antiviral with potential as a host targeting therapeutic for HCMV [Abstract]. Shimizu (American Society of Microbiology, 2012, 5541 – 5553) teaches p97 as a host factor of poliovirus (PV) replication required after viral protein synthesis, and its ATPase activity was essential for PV replication [Abstract]. Shimizu teaches that ATPase activity of p97 is essential for PV replication and knockdown can occur with 2BC and 3AB, however other enterovirus (i.e. coxsackievirus B3) are not affected in the same manner [Introduction, paragraph 4]. These results suggested that VCP is a host factor required for viral RNA replication of PV among membrane-trafficking proteins and provides a link between cellular protein secretion and viral RNA replication [Introduction, paragraph 4]. 
Although the state of the prior art recites methods for targeting p97 for the treatment of several antibacterial and/or antiviral infections, these literature reports do not report the use of these compounds of the claimed invention for the inhibition/modulation of p97 or their ability to affect antibacterial and/or antiviral infections.
The level of predictability is vast in these diseases as they do not all function in the same manner, therefore there would need to be a way to know that these compounds could treat all of these infections. 
There is also no direction provided by the inventors on how one of ordinary skill in the art would go about testing weather these compounds would be effective at treating these infections. There is no pointing to a particular assay that would be useful in determining the efficacy of the compounds as recited in claims 19 and 20. Furthermore, there is no working example in the specification that would detail how someone of ordinary skill in the art would approach testing these compounds for treating antibacterial and/or antiviral infections. Therefore, there would be undue burden to determine the enablement of this invention.

In view of the above, claims 1, 3 – 7, 9 – 13, and 15 – 23, undue experimentation would be required for one of ordinary skill in the art to make and use the claimed invention.
Conclusion
	Claims 1, 3 – 7, 9 – 13, and 15 – 23 are rejected.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CRAIG MIXDORF whose telephone number is (571)272-9060. The examiner can normally be reached Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.M./Examiner, Art Unit 1624                                                                                                                                                                                                        
/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624